  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 1 of 43




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,             )
                                   )
        Plaintiffs,                )
                                   )         CIVIL ACTION NO.
        v.                         )           2:18cv91-MHT
                                   )               (WO)
HAL TAYLOR, in his                 )
official capacity as               )
Secretary of the Alabama           )
Law Enforcement Agency,            )
et al.,                            )
                                   )
        Defendants.                )

                               OPINION

       Plaintiffs Darcy Corbitt, Destiny Clark, and Jane

Doe are transgender women living in Alabama who have

sought driver licenses1 from the Alabama Law Enforcement

Agency (ALEA) reflecting that they are women.                 Each has

been    unable   to   obtain   a   license     with   a   female    sex




    1. While these documents are called “drivers’
licenses” under State law, see, e.g., Ala. Code § 32-6-6,
ALEA refers to them instead as “driver licenses.” The
terminology used in other States apparently varies.
Because the subject of this opinion is an ALEA policy,
the court employs ALEA’s nomenclature.
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 2 of 43




designation because of the surgery requirements imposed

by ALEA’s Policy Order 63.         Corbitt, Clark, and Doe have

named as defendants, in their official capacities, the

Secretary of ALEA and other ALEA officials.                 They claim

ALEA’s policy is incompatible with the Equal Protection

Clause of the Fourteenth Amendment, their fundamental

right to privacy, their liberty interest in refusing

unwanted medical treatment, and their First Amendment

right to be free of compelled speech, and they seek to

enjoin   the    policy’s      enforcement.          The     court   has

jurisdiction under 28 U.S.C. § 1331 (federal question)

and § 1343 (civil rights).

    The parties agreed to resolution of this case on the

evidence and briefs they have submitted.                  See July 30,

2019 Hr’g Tr. (doc. no. 74) at 11-13.              They agreed that

the court could resolve disputed issues of fact and draw

reasonable factual inferences and conclusions from the

evidence, and that the court’s findings and inferences

would be binding to the same extent as if made after

trial.   See id.; see also Anderson v. City of Bessemer

                                  2
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 3 of 43




City, 470 U.S. 564, 573-74 (1985) (findings of fact carry

the same weight whether made on the documentary record

or at trial).     Today the court reaches this resolution.

    For the reasons below, the court finds Policy Order

63 unconstitutional.       Policy Order 63, as interpreted by

ALEA, makes it possible for people to change the sex

designation on their driver licenses only by surgically

modifying their genitals.             By making the content of

people’s driver licenses depend on the nature of their

genitalia, the policy classifies by sex; under Equal

Protection    Clause     doctrine,      it    is    subject     to      an

intermediate form of heightened scrutiny.               ALEA has not

presented an adequate justification for Policy Order 63.

The interests asserted by the State are insufficient to

meet the standards of intermediate scrutiny, and the

policy   is   inadequately      tailored      to   advancing      those

interests.

    The resolution of this case follows from longstanding

equal-protection jurisprudence.            The plaintiffs’ claims

may be novel, but the standards by which the court

                                  3
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 4 of 43




evaluates them are not: They are the rules that apply to

all sex-based classifications under the Equal Protection

Clause.    Finally, because the court finds that Policy

Order 63 violates the Equal Protection Clause, it does

not reach the alternative constitutional arguments made

by Corbitt, Clark, and Doe.



                          I.   BACKGROUND

    Policy Order 63, first issued in 2012, provides that

in general the holders of Alabama driver licenses must

surgically modify their genitals before they can change

the sex designation on their licenses.2               When a person

born or previously licensed in Alabama seeks a license

with a sex designation that differs from the sex on the




    2. ALEA was not yet constituted when Policy Order 63
was originally issued in 2012; the policy was issued at
that time by the Department of Public Safety. See Defs.’
Motion for Summary Judgment (doc. no. 54) at 4-6. The
Department of Public Safety became part of ALEA when the
latter was created in 2013.     See id. at 4.   To avoid
unnecessary confusion, this opinion refers to ALEA both
in discussing the current operation of the policy and the
circumstances surrounding its original entry.
                            4
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 5 of 43




applicant’s birth certificate, the text of Policy Order

63     requires           that     the        applicant         receive    “gender

reassignment          surgery”         and    provide       a   letter    from   the

doctor who performed the “reassignment procedure” on that

doctor’s letterhead.                   See Pls.’ Evidentiary Submission

(doc. no. 52-1) at 1.                  ALEA interprets this to mean that

the applicant must undergo what it calls “complete” or

“completed” surgery, which it says at least includes

surgery        to    alter       the    applicant’s         genitals,     although

defendants          have    suggested         it     may   also   require    chest

surgery.        See, e.g., Depo. of Jeannie Eastman (doc. no.

48-4)     at    64-69;       see       also       Defs.’   Motion   for    Summary

Judgment (doc. no. 54) at 8 (noting that the surgery

required       by     Policy      Order       63    must    “includ[e]     genital

reassignment”).            The effect is to make surgical genital

modification the only route to a changed sex designation,

other than in cases of typographical error.

       There        are   two    exceptions          to    this   rule.     First,

instead of a doctor’s letter, applicants are permitted

to provide an updated Alabama birth certificate, which

                                              5
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 6 of 43




also requires surgery to obtain but may not require

genital surgery.        See Ala. Code § 22-9A-19(d) (requiring

that    the     individual’s       sex      be    “changed    by   surgical

procedure”). Alternatively, if the applicants have never

lived in the State before and have already updated their

sex on an out-of-state license or birth certificate, ALEA

will    accept    the   sex   on    that         document    regardless   of

whether the State where the document was updated has a

surgery requirement.           These caveats aside, the basic

function of Policy Order 63 is that it makes the sex

designation on Alabamians’ driver licenses changeable

only by genital surgery.                    It is this function that

plaintiffs challenge.

       Though    defendants        do       not    contest     plaintiffs’

standing to bring their equal protection claim, they have

suggested at various points that Corbitt, Clark, and Doe

are not harmed by Policy Order 63.                    See, e.g., Defs.’

Motion for Summary Judgment (doc. no. 54) at 20.                          In

light of this argument and the court’s constitutional

obligation to assure itself of its jurisdiction before

                                        6
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 7 of 43




proceeding, see Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94-95 (1998), the court pauses to note the

impact of Policy Order 63 on the plaintiffs.

    The injuries caused by Policy Order 63 are severe.

For individuals born in Alabama or previously licensed

here whose gender identity differs from the sex they were

assigned at birth, the policy requires surgery, which

results in permanent infertility in “almost all cases,”

to be able to obtain a license with a sex designation

that matches their gender.        See Decl. of Dr. Gorton (doc.

no. 52-45) at ¶ 43.         Even for those who want it, this

surgery may be unaffordable, as it is for Doe.               See Decl.

of Jane Doe (doc. no. 56-42) at 20.

    The   alternative      to   surgery    is   to   bear    a   driver

license with a sex designation that does not match the

plaintiffs’ identity or appearance.             That too comes with

pain and risk.       Corbitt feels that carrying a license

“that says I am male when I know that is not true” would

be “proclaim[ing] a lie.”          Decl. of Darcy Corbitt (doc.

no. 52-28) at 4.       This, she says, would run counter to

                                  7
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 8 of 43




her     religious     beliefs      as       a   “devout   and   practicing

Christian.”         Id.    Doe says that carrying an “incorrect

ID feels like I am not able to be my true self.”                        Decl.

of    Jane    Doe   (doc.    no.    56-12)       at   ¶ 24.      For    these

plaintiffs, being reminded that they were once identified

as a different sex is so painful that they redacted their

prior names from exhibits they filed with the court.                      See

Pls.’ Motion for Summary Judgment (doc. no. 51) at 9 n.2.

       More     concretely,        carrying        licenses      with     sex

designations        that    do   not    match      plaintiffs’    physical

appearance exposes them to a serious risk of violence and

hostility whenever they show their licenses.                      Corbitt,

Clark, and Doe present as women.                 They have traditionally

feminine features.          See Photographs of Corbitt and Clark

(docs. no. 1-2 and 1-3). They dress as other women dress.

The court lists these attributes not to suggest that they

are what make the plaintiffs women, but to explain why

bearing licenses that do not designate the plaintiffs as

women exposes them to such risk.



                                        8
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 9 of 43




       Whenever plaintiffs show an identification document

that    calls   them     male,    the       reader     of    the    document

instantly knows that they are transgender.                         That, the

record makes clear, is dangerous.                    One-quarter of all

transgender people who carry identification documents

that do not match their gender have been harassed after

showing     those   documents.               See     Pls.’    Evidentiary

Submission (doc. no. 52-47) at 8.                  One in six has been

denied services, and more than half have faced harassment

or assault from a law enforcement officer who learned

they were transgender.            Id. at 6, 8.              One in 50 who

presented an incongruous identification document has been

physically attacked after doing so.                  Id. at 8.      As Clark

explained, when she shows her license that reveals her

to be transgender, “There’s always a risk of violence.”

See Depo. of Destiny Clark (doc. no. 48-1) at 80-82.

       This risk is not hypothetical for these plaintiffs.

Doe, who works in a dangerous industry, was badly injured

and    nearly   killed    by    her       co-workers    because      of   her

transgender status.            See Decl. of Jane Doe (doc. no.

                                      9
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 10 of 43




56-12) at ¶¶ 9-12.       She later lost a job after she showed

her     male-designated     driver      license    to    someone     who

informed her employer that she is transgender.                 See id.

at ¶ 15; Pls.’ Motion for Summary Judgment (doc. no. 51)

at 18-19.

       The evidence above demonstrates that Policy Order 63

has directly and concretely injured the plaintiffs.                  But

the Equal Protection analysis below does not turn on the

injuries that the policy causes transgender individuals

like Corbitt, Clark, and Doe.             As explained below, the

court     analyzes     Policy     Order     63    as     a   sex-based

classification not because it harms transgender people,

but because it classifies driver license applicants by

sex.     The State’s justifications for the policy fall

short    not   because    of    the    policy’s   consequences       for

transgender      Alabamians,     but    because    the   government’s

interests are insubstantial or were formulated post hoc,

and    because   the   policy     is    inadequately     tailored        to

advancing them.



                                  10
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 11 of 43




                       II. LEGAL STANDARD

    Sex-based classifications imposed by a State are

subject to an intermediate form of heightened scrutiny

under   the   Equal   Protection       Clause      of   the    Fourteenth

Amendment.    Under Policy Order 63, people in Alabama can

change the sex designation on their driver licenses only

by changing their genitalia.                 See Defs.’ Motion for

Summary Judgment (doc. no. 54) at 8; see also Depo. of

Jeannie Eastman (doc. no. 48-4) at 64-69, 80-84.                      The

policy thereby ensures that a person with typically male

genitalia receives a license bearing one sex designation

and a person with typically female genitalia receives a

license bearing another, stamping them publicly with that

sex regardless of the sex with which the individuals

identify.      The policy thus treats people differently

based on the nature of their genitalia, classifying them

by sex.   See Decl. of Dr. Gorton (doc. no. 52-45) at ¶ 10

(defining     “sex”     as     “the    sum    of    the       anatomical,

physiological,           and          biologically            functional

characteristics of an individual that places them in the

                                  11
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 12 of 43




categories male, female, or along a spectrum between the

two”).

      All state actions that classify people by sex are

subject to the same intermediate scrutiny.                  The State

need not favor or disfavor men or women to trigger such

scrutiny; the classification itself is the trigger.                  Cf.

Missouri v. Jenkins, 515 U.S. 70, 120-21 (1995) (Thomas,

J.,   concurring)     (noting     that    all   state-imposed       race

classifications       are     subject      to    strict      scrutiny,

regardless of whether the classifications cause “feelings

of inferiority” or produce “[p]sychological injury or

benefit”).       At the point of resolving the level of

scrutiny that should apply in this case, it therefore

does not matter whether the State classifies people by

giving them different sex designations on their driver

licenses    or   by   sending     them    to    different     schools.

Intermediate      scrutiny      applies      regardless      of     what

sex-based action the State takes.               See Miss. Univ. for

Women v. Hogan, 458 U.S. 718, 723-24, 724 n.9 (1982).



                                  12
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 13 of 43




       The sex classification of Policy Order 63 is also

one imposed by the State.                 See Johnson v. California, 543

U.S.      499,      505      (2005)       (classifications     “imposed      by

government” trigger heightened scrutiny). Through Policy

Order 63, the State sets the criteria by which it channels

people      into       its    sex        classifications.       The    policy

obligates ALEA officials to review a license applicant’s

birth records and medical documentation, decide what they

believe the applicant’s sex to be, and determine the

contents       of     the     individual’s      license      based    on   that

decision.           In so doing, the policy imposes its sex

classification, denying the women who are plaintiffs in

this case the ability to decide their sex for themselves

instead of being told who they are by the State.

       If the policy pertained to race or religion instead

of     sex,      it     would       be     apparent   that     this    raised

constitutional concerns.                  Government agencies collecting

demographic data routinely ask people to self-report

their race.           See, e.g., 19-3 Miss. Code R. § 11.13.                The

alternative, where States publicly designated people’s

                                           13
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 14 of 43




race     based    on   state-determined          criteria,       would     be

troubling: bureaucrats comparing skin tones and tracing

family lineages to decide who is white and who is black.

Laws demanding such inquiries have a long and loathsome

history.     See, e.g., Jones v. Commonwealth, 80 Va. 538,

544-45     (1885)      (reversing       a    conviction        for     racial

intermarriage       due   to   insufficient       evidence       that    the

defendant had “one-fourth at least of negro blood in his

veins,” an element of the offense).                   Just as those laws

would    today     trigger     strict       scrutiny,    see    Loving     v.

Virginia, 388 U.S. 1, 6-8 (1967), so Policy Order 63

triggers     intermediate         scrutiny,       for      it        publicly

designates       people’s      sex   based       on     state-determined

criteria.        As a result, the difficult question here is

not whether intermediate scrutiny applies, but whether

Policy Order 63 survives such scrutiny.3



     3. The court therefore does not base its decision
on any “special burden” that Policy Order 63 places on
transgender individuals. Adams v. Sch. Bd. of St. Johns
Cty., 968 F.3d 1286, 1296 (11th Cir. 2020), petition for
reh’g en banc filed. Its decision is based instead on
the fact that the policy classifies by sex, and it follows
                            14
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 15 of 43




      The path the court must take to answer that question

is well worn.      The Equal Protection Clause “does not make

sex   a   proscribed    classification.”           United    States      v.

Virginia, 518 U.S. 515, 533 (1996).                But the State must

show that its decision to classify based on sex “serves

important     governmental        objectives”        and     that       the

particular policy it employs is “substantially related

to the achievement of those objectives.”                    Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1690 (2017).                    Neither

the asserted interest nor the alleged tightness of the

policy’s      tailoring         may        “rely      on      overbroad

generalizations” about the roles and attributes of men

and women.        Id. at 1689, 1692.          Nor may the State’s

interests    be    “hypothesized      or    invented       post   hoc    in

response to litigation”--they must be the actual goals

the policy was intended to advance at the time it was

created.       Virginia,       518    U.S.    at     533;     see    also

Morales-Santana, 137 S. Ct. at 1696-97.               In other words,



the traditional Equal Protection principles that apply
to all state-imposed sex classifications.
                           15
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 16 of 43




the   State    must    provide      an   “exceedingly       persuasive

justification”        for     the    sex-based       classification.

Virginia, 518 U.S. at 531.4



                            III. DISCUSSION

      Defendants name two government interests to justify

Policy Order 63.      First, they say the policy was created




    4. To dispose of a threshold matter: In defendants’
motion for summary judgment, they argued that the claims
of plaintiffs Corbitt and Clark are barred by the
applicable statute of limitations. See Defs.’ Motion for
Summary Judgment (doc. no. 54) at 24-27. The court is
not persuaded, at least as to Corbitt, because she moved
to Alabama and first sought a female-designated license
from ALEA in August 2017--only six months before filing
suit. See Pls.’ Response to Motion for Summary Judgment
(doc. no. 58) at 16. Corbitt neither knew nor had reason
to know that she had been injured by Policy Order 63
until she requested a female-designated license and was
denied; indeed, she had not been injured by the policy
until that point. See Rozar v. Mullis, 85 F.3d 556, 561-
62 (11th Cir. 1996); Foudy v. Indian River Cty. Sheriff’s
Office, 845 F.3d 1117, 1122-23 (11th Cir. 2017) (holding
that the injury-discovery rule for claim accrual still
applies to equal protection claims). Nor did she have a
“complete and present cause of action” until then.
Wallace v. Kato, 549 U.S. 384, 388 (2007). In any event,
defendants do not challenge Doe’s capacity to bring the
same injunctive claims raised by Corbitt and Clark.
                                    16
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 17 of 43




to     ensure      consistency        with    the    State’s       existing

requirements for amending a birth certificate.                      Second,

they       say   that    Policy     Order    63   “serves   the     State’s

interests in providing an accurate description of the

bearer of an Alabama driver license” to make it easier

for law enforcement officers to identify people when

determining appropriate post-arrest search and placement

procedures.        See Defs.’ Motion for Summary Judgment (doc.

no. 54) at 10.           To determine whether the State has met

its burden under the Equal Protection Clause, the court

must assess whether these interests are “important,”

whether Policy Order 63 is “substantially related” to

advancing        them,       and   whether    they   were    the    actual

interests considered when Policy Order 63 was adopted.



      A.    Consistency with Birth Certificate Amendments

       According        to    defendants,     “Policy    Order     63   was

originally created based on the statutory process for

amending a birth certificate.”               Id. at 46.     They say the

policy thus “serves the important government interests

                                      17
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 18 of 43




in maintaining consistency between the sex designation

on an Alabama birth certificate and an Alabama driver

license.”         Id.      Under       state     law,     an   Alabama     birth

certificate may be amended to change the sex designation

with     a   court    order     indicating         that    the    “sex    of    an

individual       born     in    this     state     has    been    changed       by

surgical procedure and that the name of the individual

has been changed.”             Ala. Code § 22-9A-19(d).

       Defendants have done little to elucidate why their

alleged interest in uniformity between birth certificate

and driver license amendment standards is important.

They have noted, without further explanation, that it “is

related [to] the State’s important government interest

in     using     identity        documents         to     provide       physical

descriptions of individuals and, with respect to ALEA’s

control       over    driver      licenses,        providing        a    uniform

understanding        of   ‘sex’     on       a   driver    license      for    law

enforcement.”           Defs.’     Response        to     Pls.’   Motion       for

Summary Judgment (doc. no. 60) at 19.                          And they have

argued, as appears to be true, that this interest is

                                        18
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 19 of 43




neither        post        hoc       nor        reliant      on      “overbroad

generalizations” about men and women.                     Id. at 20.

       In the context of sex-based classifications, the

“burden       of    justification          is    demanding     and    it    rests

entirely on the State.”                    Virginia, 518 U.S. at 533.

Defendants’ failure to articulate the importance of their

alleged interest in conformity with birth certificate

protocols falls short of meeting that burden.                        But to the

extent that defendants have defined this interest, the

court does not see how it can meet the requirements of

intermediate scrutiny.

       For one, defendants’ argument rests on the premise

that     an   alignment         of   procedures       should      generate       an

alignment of documents--that is, that having uniform

processes for amending licenses and birth certificates

is    likely       in    practice     to    produce   uniformity        between

individuals’            licenses     and    birth   certificates.           As    a

logical matter, this premise is dubious.                     Many people may

seek to amend their driver licenses without bothering to

amend      their        birth    certificates,        regardless       of     the

                                           19
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 20 of 43




requirements for each.         Showing one’s license is a common

occurrence; the times when a person needs to present a

birth certificate are few and far between.               Accordingly,

the risks of bearing a sex-designated document that does

not match a person’s gender are much greater when the

document is a driver license than when it is a birth

certificate.      A person with limited time or resources

might reasonably decide to change one but not the other.

       Underscoring     the    faultiness      of    their    premise,

defendants have presented no evidence to support it.

Defendants     could,    for    instance,    have    compared     their

driver license records with the State’s birth certificate

records to determine how often people who have changed

the    sex   designation       on   their   licenses     through     the

procedure of Policy Order 63 also have changed the sex

designation on their birth certificates.               They have not

done so, leaving the court in the dark as to whether the

baseline     presumption      underlying    the     State’s   asserted

interest in uniform procedures is ever actually borne

out.    In the context of intermediate scrutiny, where the

                                    20
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 21 of 43




State bears the burden of justification, this evidentiary

hole is fatal.      See Virginia, 518 U.S. at 533.

       Even if the court accepted defendants’ shaky premise,

their asserted interest would remain inadequate.                          Since

the      earliest      days      of         the         Supreme         Court’s

sex-classification jurisprudence, the Court has insisted

that    “administrative       ease    and    convenience”         is     not   a

sufficiently important justification for a state policy

based on sex.       See Craig v. Boren, 429 U.S. 190, 198

(1976); see also Tuan Anh Nguyen v. I.N.S, 533 U.S. 53,

88 (2001) (O’Connor, J., dissenting) (“We have repeatedly

rejected efforts to justify sex-based classifications on

the ground of administrative convenience.”).                      And on the

record presented here, the court finds that the State’s

interest     in    conformity        with    the        rules     for     birth

certificates provides only the convenience of avoiding

the need to gather some additional documentation of sex

changes on infrequent occasions.

       As ALEA’s Federal Rule of Civil Procedure 30(b)(6)

witness    Deena    Pregno,     chief       of    the    agency’s        driver

                                     21
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 22 of 43




license division, explained in her deposition when asked

why this conformity was important, “if the birth document

doesn’t match [the driver license], we need to either

find a document that links the change or find out why

there is a discrepancy.”        Depo. of Deena Pregno (doc. no.

48-5) at 103.         Pregno could think of no problem that

might   flow   from    an   inconsistency      between     the   driver

license and birth certificate procedures other than the

extra documentation that would be required when “tracking

changes to that person’s identifying information.”                   Id.

at 103, 109-10.

    Nor has the State provided anything beyond Pregno’s

testimony to explain why such an inconsistency would be

problematic for the State.             Instead, they have doubled

down on her explanation, arguing that Policy Order 63

“serves the State’s interests in maintaining a paper

trail that documents the reasons why an individual’s sex

designation might differ between a birth certificate and

driver license.”         Defs.’ Motion for Summary Judgment



                                  22
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 23 of 43




(doc. no. 54) at 11.5        Moreover, this need to maintain a

paper   trail    apparently        crops    up   only     when      a   person

applies for a license; Pregno could think of no other

time when a person’s license and birth certificate would

need to be compared.        See Depo. of Deena Pregno (doc. no.

48-5) at 105-06.

    Under the Supreme Court’s precedents, avoiding the

occasional       burden      of      finding            some       additional

documentation      to      track     a     change        in    a     person’s

identification materials is not an adequate basis for

sex-based    state      policy.          While      a     government       may

appropriately choose to advance an important interest by

means     that       promote         effective           and       efficient

administration,      see    Nguyen,        533   U.S.     at   69,      ALEA’s

asserted desire to avoid paperwork cannot suffice as the

interest itself.




    5. Indeed, the State’s apparent expectation that
individuals’ licenses and birth certificates will differ
even with Policy Order 63 in place suggests that it
recognizes the unlikelihood that maintaining uniform
procedures will lead people to change both documents.
                           23
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 24 of 43




       Indeed,    the    interest    ALEA      claims       in    uniformity

between     the    driver     license         and   birth        certificate

amendment standards seems designed to make an end-run

around    the     State’s   burden       to    show    an    “exceedingly

persuasive       justification”      for      sex-based      differential

treatment.        Virginia, 518 U.S. at 532-33.                   But state

interests, like the sexes, are not fungible.                      See id. at

533.     The State may have good reasons for using the

appearance of a child’s genitalia to determine the sex

on his or her birth certificate: For one thing, as gender

identity “cannot be ascertained immediately after birth,”

Amended Complaint (doc. no. 38) at ¶ 34, the State might

be hard-pressed to come up with a viable alternative

approach.       For another, the State has serious interests

in gathering and maintaining certain population data via

birth certificates, including information about sex. See

Ala.    Admin.    Code    § 420-7-1-.03(3)(a)           (describing      the

information       collected     for      birth        certificates       and

requiring that sex be collected).                   But ALEA has never

argued that such interests apply to driver licenses, nor

                                    24
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 25 of 43




is there any evidence that it considered such interests

when creating Policy Order 63.

       By contrast to birth certificates, neither state law

nor regulation requires ALEA to include sex designations

on driver licenses; it is a creature of ALEA policy.                       The

Code    of   Alabama      mandates    that        driver       licenses   must

contain a license number, “color photograph ... name,

birthdate, address, and a description of the licensee,”

as well as the licensee’s signature.                Ala. Code § 32-6-6.

The Alabama Administrative Code does not require sex to

be designated either.           ALEA cannot export the interests

underlying one presumably lawful sex classification to

prop    up   its   sex-based     policy       simply       by    citing    the

inconvenience       of      disuniformity           between        the    two,

especially when the inconvenience is as minimal as the

record demonstrates it to be in this case.

       Finally,    even    if   the       State    had     a    sufficiently

important     interest     in   avoiding      the     need       to   document

discrepancies between a person’s birth certificate and

license, Policy Order 63 would still fail as inadequately

                                     25
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 26 of 43




tailored to advancing that interest.                        Although state

action need not “be capable of achieving its ultimate

objective       in   every     instance”      under    the    intermediate

version of heightened scrutiny that applies to sex-based

classifications, see Nguyen, 533 U.S. at 70, the State

must    still    show    a     “direct,      substantial      relationship

between objective and means,” Miss. Univ. for Women, 458

U.S. at 725-26.

       Defendants       here     do    not      show     a     substantial

relationship--or much relationship at all--between the

operation of Policy Order 63 and the State’s desire for

consistency with the birth certificate amendment process.

Although      Policy    Order 63       and    the     birth    certificate

amendment statute both require some type of surgery, the

record shows this facial likeness to be thin ice over

deep water.

       “The   parties    agree     that      there    are     no   specified

procedures that satisfy the surgery requirement” of the

birth certificate amendment statute.                    Defs.’ Reply in

Response to Order for Add’l Briefing (doc. no. 84) at 5.

                                      26
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 27 of 43




Indeed, defendants have provided no evidence whatsoever

of how this surgery requirement is applied.               Though they

fault as “purely speculative” plaintiffs’ concern that

Policy Order 63 may require different surgeries than

birth certificate amendments, see id., it is defendants’

burden under intermediate scrutiny to establish that

their interest in uniformity between these policies is

actually borne out, not plaintiffs’ to establish the

opposite.

      The evidence in the record shows that there is no

one sex-reassignment surgery and that different surgeries

are appropriate for different people.              See Decl. of Dr.

Gorton (doc. no. 52-45) at ¶ 36.            Some of the plaintiffs

have even received sex-reassignment surgery.                    Clark’s

application for a female-designated license was rejected

notwithstanding her doctor’s letter indicating that she

had   received    “gender    transformation       surgery”--namely,

surgery to modify her chest.           See Pls.’ Sealed Evidence

(doc. no. 56-10) at 2; see also Depo. of Destiny Clark

(doc. no. 48-1) at 41.          Defendants present no evidence

                                  27
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 28 of 43




that Clark’s surgery would not meet the birth certificate

statute’s requirement that a person’s sex be “changed by

surgical procedure.”          Ala. Code § 22-9A-19(d).

    Nor are defendants consistent about what surgery or

surgeries Policy Order 63 requires.                    As they explain,

ALEA “does not maintain any specific list of procedures”

that satisfy the policy.            See Defs.’ Motion for Summary

Judgment (doc. no. 54) at 8.                   In practice, whether

defendants      will    approve     a    change   of    sex   designation

appears    to    turn    on   the       particular     phrasing   of   the

doctor’s letter provided, or even an ALEA staff member’s

impressionistic sense of the letter’s sufficiency.

    Clark’s application, for instance, was rejected in

spite of her surgery because the doctor did not say he

had performed “complete gender reassignment surgery.”

See Pls.’ Sealed Evidence (doc. no. 56-10) at 2.                  Another

transgender      individual       applying     for     a   license   whose

doctor’s    note       said   the   applicant        had   “undergone    a

surgical procedure performed by me ... to irreversibly

correct an anatomical male appearance” was similarly

                                    28
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 29 of 43




rejected because the letter did not say the procedure was

a “complete” surgery.         See Pls.’ Sealed Evidence (doc.

no. 56-6) at 2.     But another applicant was approved whose

doctor’s letter said that “[s]ex reassignment surgery has

been successfully completed ... and surgery is permanent

and irreversible.”        See Pls.’ Sealed Evidence (doc. no.

56-3) at 2.      Yet another applicant was approved whose

letter merely said she had “undergone Gender Confirmation

Surgery for the purpose of sex/gender reassignment from

male to female” and that the surgery was “irreversible,”

though it did not say she received “complete” surgery.

See Pls.’ Sealed Evidence (doc. no. 56-1) at 2.                 Another

was approved with a letter saying the applicant received

“sexual reassignment surgery,” with no indication that

the surgery was either “complete” or “irreversible,” and

no specific mention of what surgery was performed.                   See

Defs.’ Sealed Evidence (doc. no. 49-4) at 55.

    In canvassing the spread of doctors’ letters in cases

where applicants have or have not been approved, the

court is convinced, and so finds, that there is no rhyme

                                  29
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 30 of 43




or    reason     at    all.      Defendants         have   said   that   they

interpret       a     letter’s   use       of    the   term   “complete”--a

requirement that appears nowhere in the text of Policy

Order     63--to      mean    that   the        individual    received   both

genital and chest surgery, see Depo. of Jeannie Eastman

(doc. no. 48-4) at 53, and they say that in any case an

application will be approved if the doctor’s letter uses

the     term   “complete.”           But    in    practice    they   neither

approve only applications that use the word “complete,”

nor only applications that otherwise indicate that both

genital and chest surgeries were performed.

       This is therefore not a case where a sex-based policy

merely fails to “achiev[e] its ultimate objective in

every instance.”             See Nguyen, 533 U.S. at 70.             Policy

Order 63 governs the process for people who seek to change

the sex designation on their licenses.                        ALEA says the

policy’s goal is to align the steps that this subset of

license applicants must take with what those individuals

would have to do to amend the sex designation on an

Alabama birth certificate.                      In that context, on the

                                       30
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 31 of 43




record      presented       here,      the   court    finds    that   Policy

Order 63 does not hit any more often than it misses.

       In     sum,    defendants        assert     that    the     important

government interest underlying Policy Order 63 is in the

occasional          reduction     of    paperwork       they     achieve    by

maintaining uniformity between, on the one hand, a policy

which they interpret to require either a combination of

genital and chest surgeries or a doctor’s note that

specifically says the surgery is “complete”--and which

they    sometimes       apply    to     require      neither--and     on   the

other, a state law for which they do not know what

surgeries are required.                The former policy additionally

allows people to get an accurate in-state license if they

have accurate out-of-state identification and have never

been licensed in Alabama before.                 The latter law includes

an additional name-change prerequisite and requires a

court order.

       That    is    not    a   “direct,     substantial       relationship

between objective and means.”                Miss. Univ. for Women, 458

U.S. at 725-26.            Even if defendants’ purported interest

                                        31
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 32 of 43




in uniformity between Policy Order 63 and Alabama Code

§ 22-9A-19(d) were important enough to meet the standards

of intermediate scrutiny, the haphazard and paper-deep

overlap that ALEA has shown between the two still would

not sustain its policy.6



             B.   Law Enforcement Identification

    The court therefore turns to defendants’ alternative

asserted interest in facilitating identification by law

enforcement.      It fares no better.

    Defendants claim that “Policy Order 63 serves the

important government interest of providing information




    6. Of course, the State always has the option of
removing sex designations from Alabama driver licenses,
which presumably would raise no constitutional concern.
As   noted  above,   while  State   law  requires   that
license-holders’ names, photographs, birthdates, and
addresses appear on their driver licenses, it does not
require sex to be designated.    Similarly, many states
once included race designations on driver licenses, a
practice today employed only in North Carolina and
optional   there.      See  Cassius   Adair,   Licensing
Citizenship, 71 Am. Q. 569, 587 (2019). The court has
not further considered this potential remedy because it
was not requested by the plaintiffs.
                           32
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 33 of 43




related to physical identification to law enforcement

officers.”    See Defs.’ Motion for Summary Judgment (doc.

no. 54) at 49.        They say this is important because a

driver license “provides information to law enforcement

officers ... so that each state agency can formulate its

own search, seizure, and booking policies based on this

information.”     Id. at 49-50.

    In particular, ALEA argues it is important to use a

person’s genitalia to determine the identification on

that person’s license to assist with “the creation of

appropriate policies and procedures in a correctional

context for inmate searches, hosing, supervision, and

medical care.”       Id. at 50.7       Policy Order 63 allegedly

serves this purpose by “providing an accurate description



    7. The record demonstrates, and the court finds,
that this asserted State interest is in using genital
status in particular to determine the sex designations
on driver licenses. It is therefore different from the
State’s interest discussed above in “providing a uniform
understanding of ‘sex’ on a driver license,” Defs.’
Response to Pls.’ Motion for Summary Judgment (doc. no.
60) at 19, which the courts finds to be an interest in
providing some uniform definition of sex, regardless of
what that definition is.
                           33
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 34 of 43




of the bearer of an Alabama license.”             See Defs.’ Motion

for Summary Judgment (doc. no. 54) at 10.              As defendants’

expert Donald Leach explained during his deposition, the

sex   designation     on    a    driver    license     is    among   the

“foremost pieces of information that’s used when booking

an individual.”      See Defs.’ Evidence (doc. no. 48-9) at

34.      Driver    license       sex    designations,       along    with

conversations      with    the     arrestee     and     even     medical

examinations when necessary, are part of how officers

decide whether a male or female officer should conduct

body searches during the booking process.                   See id. at

34-36.

      Ensuring    that     law     enforcement        officers      apply

appropriate booking procedures is important.                     But the

court need not reach the question whether Policy Order 63

is adequately tailored to advancing that interest.                       To

justify a sex-based policy, the State’s interest must not

only be important; it must also not be “hypothesized or

invented post hoc in response to litigation.”                  Virginia,

518 U.S. at 533.           Defendants bear the burden under

                                   34
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 35 of 43




intermediate scrutiny of establishing that the interests

they assert were the actual goals ALEA considered when

it first created Policy Order 63.                 But the evidence in

the record does not indicate that defendants’ asserted

interest in facilitating proper booking procedures played

any part in ALEA’s calculus when it developed Policy

Order 63. Instead, the record shows, and the court finds,

that    conformity    with      the    State’s      birth   certificate

amendment      procedures       was        the   only    interest   ALEA

considered when creating the policy.

       Pregno discussed this issue at length in her Rule

30(b)(6) deposition testimony on behalf of ALEA.                     She

testified that the State was focused on conformity with

the birth certificate statute when it developed Policy

Order 63.      As she explained, “the policy was established

based on the state statute for changing the gender on a

birth certificate,” because “[w]e wanted to be consistent

in how we operated as a state.”                  Depo. of Deena Pregno

(doc. no. 48-5) at 42-43.         She was later asked directly:

“[I]n    the    course     of    creating         this    policy,   what

                                      35
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 36 of 43




considerations went into ALEA’s decision to adopt this

policy as opposed to some other?”                 Id. at 45.         She

answered: “What the state requires for amended birth

certificates.”       Id.     Plaintiffs’ counsel then asked:

“Were there any other considerations that ALEA took into

account at that time?”        Id.    She answered: “Not that I’m

aware of.”     Id.    When asked whether ALEA considered the

effects of the policy on arrest and booking procedures,

she answered “I don’t -- I’m not sure if they did or

not.”   Id. at 44-45.         Considered as a whole, Pregno’s

testimony left the court with little doubt that ALEA was

interested     in    uniformity       with    the     State’s     birth

certificate amendment statute when it developed Policy

Order 63, not in helping officers decide on proper arrest

and booking procedures.8




    8. Pregno also testified that when ALEA revised the
policy to allow applicants to provide either a doctor’s
letter or an amended birth certificate instead of
requiring both, its only goal was to give “more latitude”
to applicants, not to help law enforcement officers make
decisions about booking search procedures. Id. at 46-47.
                           36
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 37 of 43




       Under Federal Rule of Civil Procedure 30(b)(6), the

court must understand Pregno’s testimony on behalf of

ALEA as the testimony of ALEA itself.                   See 8A Charles

Alan    Wright    &   Arthur    R.    Miller,   Federal       Practice     &

Procedure § 2103 (3d ed. 2020).                 Defendants have had

ample opportunity since her testimony to provide evidence

that the circumstances of Policy Order 63’s adoption were

different than she described, subject to the general

principle that “a party whose testimony ‘evolves’ risks

its credibility.”         Keepers, Inc. v. City of Milford, 807

F.3d 24, 34-35 (2d Cir. 2015).               They have not done so;

instead,     defendants        have       confirmed     that    Pregno’s

testimony was accurate.              As ALEA submitted in response

to the court’s request for supplemental briefing on this

particular       issue,    “the       contemporaneous      reason        for

adopting Policy Order 63 was consistency with [the] birth

certificate policy.”           Defs.’ Reply in Response to Order

for Add’l Briefing (doc. no. 84) at 4 (capitalization

adjusted).        That    concession,       supported    as    it   is    by



                                     37
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 38 of 43




Pregno’s Rule 30(b)(6) testimony, is an insurmountable

obstacle to defendants’ position.

    Defendants say, however, that “the contemporaneous

reason for adopting Policy Order 63--consistency with

birth certificates--does not show the law enforcement

interest is hypothesized or post hoc.”              Id. at 5.       They

say this is so because “the physical descriptions on a

birth certificate provide the default descriptions on a

driver license, and a driver license is used by law

enforcement     officers     to    identify     subjects.”       Defs.’

Response to the Court’s Order (doc. no. 82) at 11.                Thus,

“[s]ince Defendants’ interest in consistency are [sic]

neither hypothesized nor post hoc, then neither is their

interest      in      law         enforcement      identification.”

Id. (italics added).

    This line of argument flirts with incoherence.                  More

problematically,       the   record      is   devoid     of   evidence

supporting it.      Defendants have not shown that officers

use birth certificates to decide any part of the booking

procedures.     They do not clarify why it would matter, at

                                    38
     Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 39 of 43




the moment of booking, whether the sex designations on

arrestees’ licenses match the designations on their birth

certificates.        Cf. Depo. of Deena Pregno (doc. no. 48-5)

at 105-06 (indicating that Pregno is unaware of any time

when driver licenses and birth certificates are compared

other than when a person applies for a driver license).

Nor     do    they   otherwise      explain     why    an   interest        in

conformity with birth certificate amendments is the same

as     an    interest    in    ensuring     appropriate      post-arrest

booking procedures.            And nothing they say contradicts

either Pregno’s Rule 30(b)(6) testimony or the concession

in      their     briefing       that     consistency       with     birth

certificates was all ALEA considered when it developed

Policy Order 63.

       Defendants have also hinted that their purported

interest in law enforcement identification may relate to

traffic stops and arrests.            See Defs.’ Motion for Summary

Judgment (doc. no. 54) at 49 (including “arrest” on a

list of procedures that Policy Order 63 helps officers

formulate); Defs.’ Response to the Court’s Order (doc.

                                     39
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 40 of 43




no. 82) at 10 (noting that plaintiffs have had to display

their licenses during traffic stops).                Pregno clarified

that defendants’ concern would be about avoiding the risk

of mistaken identity during such encounters.                   See Depo.

of Deena Pregno (doc. no. 48-5) at 62-63.

      Again, defendants have presented no evidence showing

how a license with a sex designation that differs from

the   license-holder’s       appearance      could     help     officers

confirm that the license matches the driver.              Indeed, the

record     suggests        that         licenses      denoting       the

license-holder’s genital status are wholly unhelpful for

this purpose, as Pregno acknowledged that officers don’t

typically check a person’s genitals when stopping or

arresting them.       See id. at 67-68.             Furthermore, this

interest    suffers     from      the    same      infirmity    as   the

ostensible interest in facilitating the booking process:

Nothing indicates that ALEA considered it when creating

Policy Order 63.

      In the final measure then, the State’s interest in

consistency with birth certificate amendment procedures

                                   40
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 41 of 43




is one of marginal administrative convenience that cannot

support    a   sex-based    policy,     and     Policy    Order    63    in

practice does little to advance it.                 The interest in

facilitating     the   determination       of    appropriate       search

procedures and housing placements during the post-arrest

booking process was not one that ALEA considered when it

created Policy Order 63, so the policy cannot survive

intermediate scrutiny on that basis.                  These are the

interests the State asserts, and neither provides the

justification       that    the    Constitution          requires       for

sex-based laws.        See Virginia, 518 U.S. at 531.               Under

the tenets of equal protection law, that is the end of

the road.



                           IV. CONCLUSION

       Nearly 50 years ago, the Supreme Court recognized

that    the    Equal    Protection      Clause     demands        special

skepticism     of   state     actions     that     impose    sex-based

classifications.       See Frontiero v. Richardson, 411 U.S.

677, 688 (1973) (plurality opinion).                 The Court soon

                                  41
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 42 of 43




settled on the standard of scrutiny that this court

applies   today,     instructing       that   “classifications           by

gender must serve important governmental objectives and

must be substantially related to achievement of those

objectives.”      Craig, 429 U.S. at 197.              Neither “benign

justifications” nor an absence of discriminatory intent

prevents a sex-based law from being subject to this

scrutiny.     Virginia, 518 U.S. at 535-36.              All laws and

state   policies     that    “differentiate       on    the   basis      of

gender”   receive     this    heightened      standard     of   review.

Morales-Santana, 137 S. Ct. at 1689.

    Many pass such scrutiny. As the Court has explained,

“[j]ust as neutral terms can mask discrimination that is

unlawful, gender specific terms can mark a permissible

distinction.      The equal protection question is whether

the distinction is lawful.”         Nguyen, 533 U.S. at 64.           The

fact that a State acts based on sex does not invalidate

its action, but it does require that the State justify

the decision by proving that its reasons were important

and its methods well-picked.            Here, ALEA has failed to

                                  42
  Case 2:18-cv-00091-MHT-SMD Document 101 Filed 01/15/21 Page 43 of 43




show that the interests it actually considered at the

time it created Policy Order 63 were substantial enough

to justify the sex-based distinction that the policy

draws.       The State has not risen to meet the obligation

that    the    Equal    Protection     Clause   imposes.        Alabama

therefore may no longer make people’s genitalia determine

the contents of their driver licenses.               Policy Order 63

is unconstitutional.

       The    court    will   enter    an   appropriate     order    and

judgment enjoining the enforcement of Policy Order 63.

On application by plaintiffs Corbitt, Clark, and Doe,

ALEA must issue them driver licenses reflecting that they

are women.

       DONE, this the 15th day of January, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  43
